       Case 1:20-cv-01773-GBD-RWL Document 38 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
SYLWIA EWELINA MADEJ MANCHANDA :
                                                            :
and RAHUL D. MANCHANDA,
                                                            :    No. 20 Civ. 1773 (GBD) (RWL)
                                                            :
                           Plaintiffs,
                                                            :
                                                            :    NOTICE OF MOTION
         -v-
                                                            :
                                                            :
ANDREA LEWIS, Immigration Services,
SUSAN QUINTANA, New York USCIS Field :
                                                            :
Office Director, and UNITED STATES
CITIZENSHIP IMMIGRATION SERVICES, :
                                                            :
                                                            :
                           Defendants.
----------------------------------------------------------- X

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants Andrea Lewis and United States Citizenship and Immigration Services’s

(“Defendants”) Motion to Dismiss the Amended Complaint, Defendants, by their attorney,

Audrey Strauss, Acting United States Attorney for the Southern District of New York, hereby

move this Court for an order dismissing the Amended Complaint pursuant to Rules 12(b)(1)

and (6) of the Federal Rules of Civil Procedure.


Dated: July 31, 2020
       New York, New York

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York
                                                     Attorney for Defendants

                                                     /s/ Ilan Stein
                                                     ILAN STEIN
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel: (212) 637-2800
                                                     Email: Ilan.Stein@usdoj.gov
